United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,HILL
AIR FORCE BASE, Hill Field, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0578
Issued: October 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 3, 2021 appellant filed a timely appeal from a February 10, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish left elbow and thumb
conditions causally related to the accepted October 20, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 10, 2021 decision, OWCP received additional evidence. The
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 5, 2021 appellant, then a 40-year-old aircraft mechanic, filed a traumatic injury
claim (Form CA-1) alleging that on October 20, 2020 he sustained a laceration to his left elbow
and an injury to his left thumb when he fell from an F-35 aircraft ladder while in the performance
of duty. He further explained that there was bruising to the left thumb, the left elbow laceration
measured seven centimeters in length, and that he received 17 stitches. On the reverse side of the
claim form an employing establishment supervisor confirmed that appellant was in the
performance of duty when the incident occurred and that his knowledge of the facts about the
injury were in agreement with appellant’s statements. Appellant stopped work on the date of injury
and returned to work the following day.
In an October 20, 2020 hospital discharge summary, Thomas Schneider, a physician
assistant, related that appellant reported a fall, was diagnosed with a left elbow laceration and
injury to the left thumb, underwent x-rays of the left elbow, hand, and thumb, and received sutures.
In a January 7, 2021 development letter, OWCP informed appellant of the deficiencies of
his claim. It advised him of the type of factual and medical evidence necessary and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to respond. No response was
received.
By decision dated February 10, 2021, OWCP accepted that the October 20, 2020
employment incident occurred as alleged. However, it denied the claim, finding that the evidence
of record was insufficient to establish a medical diagnosis in connection with the accepted incident.
Consequently, OWCP found that appellant had not met the requirements to establish an injury as
defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6

3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explain ing the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
Pursuant to OWCP’s procedures, no development of a claim is necessary when the
condition reported is a minor one which can be identified on visual inspection by a lay person (e.g.,
burn, laceration, insect sting, or animal bite). 10 No medical report is required to establish a minor
condition such as a laceration or bruise.11 Sound judgment should be employed in these cases to
provide appropriate and immediate medical care for the injured worker since expeditious treatment
for these injuries is critical. 12
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a left elbow
laceration and a left thumb bruise causally related to the accepted October 20, 2020 employment
incident.
OWCP found that the October 20, 2020 employment incident in which appellant fell from
an aircraft ladder while in the performance of duty causing him to sustain a laceration to his left
elbow requiring stitches, as well as bruising to his left thumb, occurred as alleged. On the reverse
side of his Form CA-1, the employing establishment acknowledged that he was injured while in
the performance of duty and that its knowledge of the facts of the injury were consistent with his
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011). See also T.W., Docket No. 20-0807 (issued December 3, 2020); A.J., Docket No. 20-0484 (issued
September 2, 2020); S.K., Docket No. 18-1411 (issued July 22, 2020).
11

Id.

12

See I.H., Docket No. 19-1678 (issued April 21, 2020); E.H., Docket No. 19-1282 (issued December 23, 2019);
M.C., Docket No. 18-1278 (issued March 7, 2019); R.T., Docket No. 08-0408 (issued December 16, 2008); Gregory J.
Reser, 57 ECAB 277 (2005).

3

statements. On the date of injury appellant was seen in the hospital and a discharge summary
noted diagnoses of left elbow laceration, requiring sutures, and a left thumb bruise.
As the evidence of record establishes that appellant’s October 20, 2020 employment
incident resulted in a laceration and a bruise, which are visible injuries, the Board finds that he has
met his burden of proof.13
Accordingly, the Board will reverse the February 10, 2021 decision and remand the case
for payment of medical costs and wage-loss compensation for disability, if any.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a left elbow
laceration and a left thumb bruise causally related to the accepted October 20, 2020 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2021 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., supra note 10; S.K., Docket No. 18-1411 (issued July 22, 2020).

4

